Citation Nr: 1432978	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  08-09 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder not otherwise specified (NOS) and anxiety disorder.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran, S.R. and L.G


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel
INTRODUCTION

The Veteran served on active duty from September 1964 to December 1965.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In September 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The following month, the Board remanded the case for additional development.  Once that development was complete, the Board issued an October 2011 decision denying the Veteran's service-connection claim.  Thereafter, the Veteran switched his representation from the Disabled American Veterans to the attorney listed on the title page.  The Veteran then filed a notice of appeal with the United States Court of Appeals for Veterans Claims (Court), which issued a July 2013 Memorandum Decision vacating the October 2011 denial and remanding the underlying claim to the Board for readjudication.

The Veteran has since submitted additional evidence and argument in support of his appeal, accompanied by a waiver of initial review by the Agency of Original Jurisdiction (AOJ).  The Board acknowledges that these additional submissions suggest that his current mental health problems preclude employment.  However, in light of the disposition below, the Board finds that consideration of a total disability rating based upon individual unemployability is unwarranted in this instance. 


FINDINGS OF FACT

1.  The Veteran does not have PTSD.

2.  The Veteran's current psychiatric disorders, diagnosed as major depressive disorder NOS and anxiety disorder, did not have their onset in service and are unrelated to any aspect of his active duty, including any personality disorder that manifested therein.

CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R.  §§ 3.102, 3.303, 3.304, 4.125 (2013).

2.  The criteria for service connection for an acquired psychiatric disorder other than PTSD have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 4.9; 4.125(a), 4.127 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In this case, VA's notice requirements were satisfied by letters issued in June 2005 and August 2006, prior to the initial adjudication.  Those letters collectively advised the Veteran of the evidence needed to substantiate his appeal, as well as his responsibilities, and those of VA, for obtaining such evidence.  In addition, those letters described in detail how VA assigns a disability rating and an effective date following the grant of service connection.  As such, they not only comported with the notice provisions set forth in Pelegrini v. Principi, 18 Vet. App. 112 (2004), but also satisfied the heightened VCAA requirements set forth in Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).  Therefore, the Board finds that VA has fully met its duty to notify the Veteran under 38 C.F.R. § 3.159(b).

The Board also finds that VA has satisfied its duty to assist the Veteran pursuant to 38 C.F.R. § 3.159(c).  The AOJ has obtained copies of the Veteran's service records, VA and Social Security Administration (SSA) records, and all other pertinent post-service records that he has identified in support of his claim.  There is no other indication that pertinent records are missing in this case.

In addition to undertaking the above records procurement, the AOJ has assisted the Veteran by affording him July 2006 and February 2008 VA examinations and by then eliciting a December 2010 addendum opinion in connection with his service-connection claim.  38 C.F.R. § 3.159(c) (4).  Despite vacating the prior Board decision, which relied upon those examination reports and addendum opinion, the Court has not expressly determined that such evidence is inherently inadequate to decide the appeal.  Rather, the Court has requested that the Board "adequately explain its reasons for favoring" that evidence over the private medical opinions, which have been submitted in rebuttal by the Veteran and his representative.  See July 2013 Memorandum Opinion at 14, citing Simon v. Derwinski, 2 Vet. App. 621, 622 (1992).  The Court has also directed the Board to "correct the deficiencies in its statement of reasons or bases [sic] for rejecting [other] lay and medical evidence" that supports the Veteran's claim.   See July 2013 Memorandum Opinion at 11-12.  The Board considers itself to have substantially complied with the Court's directives in the analysis set forth below.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting, inter alia, that the terms of a Memorandum Decision are incorporated by the Court in its Order, and are thus binding upon VA, including the Board).  It follows that additional development would only delay adjudication, without benefiting the Veteran, and, thus, is unnecessary in this case.  

An additional hearing is likewise unnecessary as the Veteran has already had the opportunity to testify at length before the undersigned Veterans Law Judge. See 38 C.F.R. § 20.700(a).  The transcript of the September 2009 hearing reflects that the undersigned set forth the Veteran's service-connection claim at the start of the proceeding, then focused on the elements necessary to substantiate that issue and sought to identify whether further development was required.  See Board Hearing Tr. at 2, 10-11, 17-33.  Such actions, which thereafter led the Board to remand the case, satisfied the duties of a Veterans Law Judge to explain the underlying issue in detail and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the provisions of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Notably, the Veteran has not alleged, and the record has not otherwise shown, that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2) or committed other prejudicial error.  Moreover, there is no indication that the Veteran was otherwise denied due process during his hearing.  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied in this case and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Merits of the Appeal

The Veteran contends that his current depression and related mental health problems had their onset in service and therefore warrant direct service connection. 

Service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Establishing entitlement on a direct basis generally requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition to the above criteria, the requirements for service connection for PTSD include: (1) a medical diagnosis in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2013). 

In this case, the evidence of record does not confirm that the Veteran has PTSD.  Although he was assessed with "rule out PTSD" in 2006, his treatment records and examination reports are negative for a full-scale multi-axial diagnosis under the Diagnostic and Statistical Manual of Mental Disorders (DSM IV).  See generally 38 C.F.R. § 4.125.  In fact, both the July 2006 and February 2008 VA examiners expressly determined that the Veteran's depression, anxiety and related psychiatric symptoms did not comport with all of the requisite PTSD criteria set forth in the DSM-IV.  Tellingly, those negative diagnostic findings were later endorsed by a private medical opinion, which was prepared at the express request of the Veteran's representative.  See April 2014 Psychological Test Report at 16 (indicating that the Veteran "is not suffering from PTSD.").  

The Board considers the collective diagnostic findings of the VA and private examiners to be probative in this case as they were each based upon an in-depth clinical evaluation and evidentiary review.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-03 (2008) (applying the Federal Rules of Evidence to find that the probative value of a medical opinion is dependent upon whether the opining clinician was fully informed of the pertinent factual premises, i.e., history, of the case).  The evidentiary weight of those findings is further enhanced by each examiner's status as a licensed psychologist.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (in determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data).  Moreover, the Board has no independent basis to question those examiners' findings absent competent medical evidence to the contrary.  See Chotta v. Peake, 22 Vet. App, 80, 86 (2008) (holding that "the Board must rely on independent medical evidence, and not its own judgment, when the rating criteria involve a medical assessment") citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).  No such evidence has been presented here.  

Clearly, the Veteran himself believes that he has PTSD, as evidenced by his initial claim for VA benefits.  See March 2006 Claim (requesting service connection for depression and PTSD).  While a layperson, he is competent to opine on matters that lie within the realm of common medical knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Such matters, however, do not include the diagnosis of PTSD, which requires clinical expertise.  See Jandreau v Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) (noting that "sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that an untrained lay claimant is not competent to provide evidence as to complex medical questions).  

Accordingly, the Board finds that the unsubstantiated assertions of the Veteran, standing alone, are insufficient to establish that he has PTSD when the examining VA and private psychologists have all concluded otherwise.  As such, the threshold element for service connection for PTSD has not been substantiated and the Board must instead consider whether to grant VA benefits for any other psychiatric disorders under the three-part Hickson test.  See Hickson, 12 Vet. App. at 253.

In this regard, the Board acknowledges, first and foremost, that it is undisputed that the Veteran has current diagnoses of major depressive disorder NOS and anxiety disorder.  See e.g. April 2014 Psychological Test Report at 16.  Such evidence is sufficient to meet the threshold Hickson requirement.

As to the second Hickson requirement, the Veteran has attested to having suffered a mental breakdown in service, which culminated in his placement in a psychiatric ward.  See Board Hearing Tr. at 6.  He is competent to report such an in-service event, which falls within the realm of his personal experience.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a claimant is competent to provide lay evidence regarding matters which are within his personal knowledge and experience).  Moreover, the Board considers the Veteran's account to be credible as it is corroborated by contemporaneous medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (a witness's credibility may be impeached by a showing of interest, bias, or inconsistency).  

Specifically, the Veteran's service treatment records reveal that he was hospitalized in February and March 1965 for a personality disorder, diagnosed as personal personality pattern disturbance, immature type, chronic, moderate.  See February-March 1965 Service Hospitalization Records.  The Board recognizes that such a condition is not considered a disease or injury for VA compensation purposes; nevertheless, service connection may still be established if the evidence shows that a separate psychiatric disorder was incurred or aggravated in service and superimposed upon the preexisting personality disorder.  See 38 C.F.R. §§ 4.9; 4.125(a), 4.127 (2013); see also Carpenter v. Brown, 8 Vet. App, 240 (1995); Beno v. Principi, 3 Vet. App. 439 (1992).  It follows that that, to establish service connection in the instant case, the Veteran must demonstrate that at least one of his current psychiatric diagnoses was superimposed upon his documented in-service personality disorder, or is otherwise related to his active service.

With respect to this third and final Hickson requirement, there is conflicting medical opinion evidence comprised of April 2008, June 2008, and April 2014 private psychological evaluations, which support the Veteran's claim, and July 2006, February 2008, and January 2010 VA examiners' findings, which weigh against it.  

Notably, the Court has vacated the Board's prior decision for failing to provide adequate reasons and bases for discounting the favorable nexus evidence of record and for relying upon that evidence which is unfavorable.  See July 2013 Memorandum Decision at 10-14.  The Board will respond to each of the Court's concerns in turn, discussing the favorable and unfavorable nexus evidence that was of record at the time the Memorandum Decision was issued, as well as that which has since been submitted.

Favorable Nexus Evidence

At the time of the Memorandum Decision, the favorable nexus evidence of record consisted of the July 2008 and February 2008 evaluation reports, each of which had been prepared by a private psychologist, "Dr. S."  The Court specifically faulted the Board for disregarding Dr. S.'s evaluations on the grounds that she had "focused primarily on the Veteran's service treatment records and his own stated history" of recurrent symptoms of depression persisting since active service.  See July 2013 Memorandum Decision at 10-12.  In the Court's view, the Board had no basis to reject this "stated history" simply because it was not supported by evidence of treatment for mental health problems for more than 20 years following the Veteran's active service.  In this regard, the Court noted: 

Although the Board found no evidence of treatment for depression prior to the 1980s, the Board failed to discuss [the Veteran's] explanation that he did not seek treatment until some 20 years after discharge not because he then first experienced depressive symptoms but because embarrassment and guilt caused him to delay seeking treatment  . . . [The spouse of the Veteran] corroborated [his] assertions. She stated that while they were living in South Carolina in the 1980s, she demanded that the Veteran seek help.  She further stated that, after [the Veteran] began to discuss his feelings regarding service, she came to believe that his post-service behavior stemmed from embarrassment at his sudden separation from service and from not having had a chance to prove himself . . .  Finally, [the Veteran's friend] has testified that he and the Veteran became reacquainted when [he and his spouse] returned to Duluth in 2005 and that, after repeated encouragement by [the friend] and despite initial refusal by [the Veteran], the latter "broke down" and began to talk about how his separation from service engendered feelings of depression . . . The Board did not mention this evidence despite its obligation to discuss all material evidence submitted by and on behalf of a claimant in support of the claim and to provide a statement of its reasons or bases for rejecting any such evidence . . . 

Moreover, since the Board did not acknowledge [the Veteran's] explanation for his apparent delay in seeking treatment for depression, it is not clear to the Court how the Board could determine "the contemporaneous treatment records do not support [the Veteran's] or his wife's current contentions or recollections."

See July 2013 Memorandum Decision at 10-11 (internal citations omitted).  

The Board regrets having given the impression that it rejected the Veteran's lay evidence of persistent and recurrent depression symptoms merely because he had not sought treatment for such symptoms for many years following his active service.  Indeed, the Board recognizes that such a lack of contemporaneous medical evidence, standing alone, is insufficient to rule out an in-service nexus and, thus, is not always fatal to a service-connection claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

In this case, however, the Board has additional reason to question the reliability of the Veteran's current testimony, and that of his spouse and longtime friend.  Not only is such testimony unsubstantiated by any contemporaneous records of treatment for the first 20 years following the Veteran's discharge, but it is also directly at odds with the earliest records of post-service treatment that do exist.  See McLeod Regional Medical Center Records, dated February 20, 1990, to August 6, 2002; Aspen Medical Group Records, dated August 10, 2001, to March 12, 2004; Superior Medical Health Group Records, dated August 20, 2004, to June 5, 2006.  Specifically those records denote a history of depression requiring treatment with monoamine oxidase inhibitors, but make no mention of any psychiatric symptoms attributable to the Veteran's active service.  Id  

Moreover, a report of a September 2000 psychiatric examination, prepared in connection with the Veteran's claim for SSA disability benefits, indicates that his "manic depression" has persisted since "about 1986" and is related to "all the changes that have happened" since he lost his trucking business. Similarly, an October 2002 outpatient treatment record reveals that the Veteran's "reactive depression" is tied to a recent workplace incident.  

Furthermore, a February 2003 psychiatric examination report, also rendered in support of the Veteran's SSA claim, indicates that the Veteran's depression and related symptoms have no bearing on his military service, noting in this regard:

Claimant [i.e., the Veteran] tends to be rather vague about his history of psychiatric problems, but it apparently involves some bouts of probable depression including a brief period in 1990 when he was treated with Prozac and again in 2000 when he lost his business due to the increase in fuel prices.  He had a trucking business in Texas with his wife.  The business closed down in July 2000 and his mother died in September 2000.  All of this resulted in depression and anxiety which he isn't sure whether he now has or not.  He takes Zoloft every now and then, prescribed by his primary physician.  He does admit to some upset and anxiety associated with Worker's Compensation fighting him all the way in any effort he has made to have his case considered favorable in his Worker's Compensation Claim.  This [also] has been a source of anxiety for him.

See February 11, 2003, Psychiatric Examination Report at 2-3.  

The record thereafter shows that the Veteran has sought treatment for depression with a VA nurse practitioner, with whom he has discussed his military experiences.  However, while that clinician has submitted a January 2008 letter indicating that the Veteran's "early discharge" from the Army "has affected his life," she has declined to address the specific etiology of his mental health problems.  See January 2008 Statement from VA Nurse Practitioner.

Tellingly, the first evidence of a direct link between the Veteran's depression and military service is his own reported lay history, documented in the 2007 outpatient treatment records and in the April 2008 and June 2008 private psychological evaluation reports, all of which were prepared by Dr. S.  See November 2007-December 2007 Progress Notes, St. Luke's Mental Health Services; April 2008 and June 2008 St. Luke's Mental Health Services Reports.  As the Board has previously surmised, and as the Court has not disputed, those 2008 evaluations were conducted in direct support of the Veteran's claim for service connection.  As such, the Board considers the lay history of in-service causation, transcribed therein, to be less probative than the Veteran's earlier complaints of depression attributable to non-military factors, which were transcribed in his mental health treatment records and in the September 2000, October 2002 and February 2003 treatment records and psychiatric examination reports prepared prior to his pursuit of VA benefits.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made for purposes of medical treatment may be afforded greater weight because there is a strong motive to tell the truth to receive proper care); see also Caluza, 7 Vet. App. at 511.

In reaching this determination, the Board remains mindful of the Veteran's reasons for delaying treatment for depression, as articulated by the Court.  See July 2013 Memorandum Decision at 10 (noting that the Veteran's "embarrassment and guilt caused him to delay seeking treatment.").  In this regard, however, the Board reasons that, once the Veteran did initiate treatment, he would have informed his mental health care providers of the specific factors that triggered his depression symptoms.  As such, the Board expects that the Veteran would have advised those treating providers of his military experiences, rather than focusing solely on the post-service factors underlying such symptoms.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (quoting United States v. Robinson, 544 F.2d 110, 114 (2d Cir.1976) as recognizing the widely held view that ''[t]he absence of a record of an event which would ordinarily be recorded gives rise to a legitimate negative inference that the event did not occur'' (emphasis added)); see also Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (noting that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded.").  The fact that the Veteran instead waited until filing a claim for VA benefits undermines the evidentiary weight of his current account of persistent and recurrent depression symptoms, as well as the similar testimony proffered by his spouse and longtime friend.  See Rucker, 10 Vet. App. at 73 (1997); see also Caluza, 7 Vet. App. at 511.  

Consequently, the Board considers the above lay evidence of recurrent and persistent symptomatology to be unpersuasive in light of the totality of the record.  Accordingly, the Board finds that Dr. S.'s reliance on such lay evidence reduces the probative value of her April 2008 and June 2008 psychological evaluation reports.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based upon an incomplete or inaccurate factual premise lacks probative value).

The Board acknowledges that the record also contains a third psychological evaluation report, which was submitted after, and therefore not addressed in, the July 2013 Memorandum Decision.  See April 2014 Psychological Test Report.   This report, which essentially endorses Dr. S.'s findings regarding a positive in-service nexus between the Veteran's current mental health problems and active service, is also of limited probative weight.  Indeed, despite acknowledging that the Veteran had a "tenuous relationship with his wife and other personal relationship issues as well as multiple job changes" and a workplace injury after leaving the military, the April 2014 report makes no mention of how those intervening post-service factors may have contributed to his current depression and anxiety.  See April 2014 Psychological Test Report at 15.  Instead, the April 2014 report summarily concludes that the Veteran's current "mental health issues" are all rooted in his in-service hospitalization, without providing any basis for that finding.  Id.  The lack of any such rationale undermines the probative value of the entire report.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (noting that a mere conclusion by a clinician is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion).

The above report is equally unconvincing in its discussion of how the Veteran was misdiagnosed with a personality disorder in service and how his symptoms during that time instead "met [the] criteria for an acute stress disorder."  See April 2014 Psychological Test Report at 14.  Tellingly, the report offers no explanation for this revised diagnosis, nor makes any attempt to reconcile it with the Veteran's current treatment for depression, anxiety, and related symptoms.  Hence, it remains unclear to the Board how such an in-service disorder, particularly one that was "acute" in nature, could have resulted in a permanent disability, which, by the Veteran's own admission, is manifested by recurrent and persistent symptomology.  The Board notes that it lacks the discretion to reach its own conclusions in this regard without further explanation from a competent medical authority.  See Chotta, 22 Vet. App. at 86, citing Colvin, 1 Vet. App. at 175.

For the foregoing reasons, the Board is not inclined to accept the conclusions set forth in the April 2008, June 2008, and April 2014 private psychological reports. These reports constitute the only competent medical evidence of a positive nexus between the Veteran's current mental health problems and his active service.  The Board recognizes that the Veteran himself is of the opinion that such a relationship exists, as are his spouse and longtime friend.  However, just as those parties have not shown that they are qualified to diagnose PTSD, they also have not demonstrated the requisite skill and expertise to attribute the Veteran's current mental health problems to his active service.  See Woehlaert, 21 Vet. App. at 462; see also Black, 10 Vet. App. at 284.  Indeed, that is particularly true in light of the Veteran's documented history of post-service events, outlined above, and the medical opinion evidence, detailed below, which indicates that such intercurrent events are more likely to blame for his current psychiatric diagnoses. 
Unfavorable Nexus Evidence

Having thus addressed why the evidence supporting an in-service nexus is not persuasive in this case, the Board now turns to why the unfavorable nexus evidence is entitled to greater probative weight.  Such evidence includes the July 2006 and February 2008 VA examiners' reports and the January 2010 addendum opinion.   

The Board recognizes that the initial VA examiner focused primarily on whether a diagnosis of PTSD was warranted  - ultimately concluding that it was not.  See July 2006 VA Examination Report at 6.  For this reason, the Court has dismissed this VA examiner's report as irrelevant with respect to the etiology of the Veteran's depression.  See July 2013 Memorandum Decision at 12, fn. 6.  Nevertheless, the Board observes that the initial VA examiner also concluded unequivocally that the Veteran's depressive disorder, with features of anxiety, was not related to his military service, but rather "appear[ed] to be colored by an overall grieving reaction related to multiple losses in his life."  See July 2006 VA Examination Report at 6.  The Board considers this to be a significant medical finding as it suggests that the Veteran's current psychiatric diagnoses developed after he left the military.  Moreover, the Board considers this finding to be competent, credible and, therefore probative with respect to the Veteran's claim.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001); see also Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994) (noting that the competency, credibility, and weight to be attached to medical opinions lie within the province of the Board as adjudicator).  Indeed, this finding was not only made by a licensed VA psychologist but is also consistent with the other probative evidence of record, most notably the Veteran's initial mental health treatment records and his September 2000, October 2002, and February 2003 treatment records and psychiatric evaluation reports.  As summarized above, those records and evaluation reports were prepared prior to the filing of the Veteran's VA benefits claim and expressly attribute his depression and related symptoms to post-service factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (noting that while the Federal Rules of Evidence are not binding on the Court, nor on the Board, the rules on expert witness testimony provide useful guidance in assessing the probative weight of medical opinions).

The initial VA examiner's finding is likewise consistent with her successor's February 2008 examination report and January 2010 addendum opinion.  The Board is cognizant that the Court has taken exception to this medical opinion evidence offered by the second VA examiner on the grounds that she "appeared to confine her [findings] to whether [the Veteran's] current depression is related to [his] psychiatric treatment in [the] military."  See July 2013 Memorandum Decision at 13.  Once again, the Board regrets having given the wrong impression as the scope of the second VA examiner's opinion is not nearly as limited as the Court was apparently led to believe.  On the contrary, while that VA examiner has indicated that the Veteran's current depression is unrelated to his 1965 hospitalization or, indeed, to any of the mental health treatment that he received in service, she also has made clear that 

[t]he [Veteran] appears to have felt upset and dissatisfied with his military service and he reported these experiences have affected him since the military.  In general, life experiences may change people and when people think back at stressful life events they may experience a variety of feelings including upset, anxiety, or unhappiness.  However, this does not suggest that a person has a mental health diagnosis such as depression due to these experiences.  The [Veteran] did not seek mental health treatment from 1965 to 1987; although he may have felt unhappy about his experiences in [the] military there is no evidence that he had a depressive disorder that continued after [he left the] military.

See January 2010 VA Addendum Opinion.  

This statement, when viewed in the context of the entire February 2008 examination report and the January 2010 addendum, signals that the VA examiner has taken into account the totality of the Veteran's "military experiences."  In other words, she has not confined her analysis merely to those service periods in which the Veteran was actively undergoing hospitalization or other medical treatment.  Therefore, while mindful of the Court's concerns in this regard, the Board concludes that they are ultimately unfounded.  In arriving at this conclusion, the Board is guided by the Court's own precedential holding that an adequate medical report need not "explicitly lay out the examiner's journey from the facts to a conclusion," so long as the rationale is clear from a reading of the report as a whole.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).  

The Board recognizes that the Court has also faulted the February 2008 VA examination report and the January 2010 addendum opinion for failing to take into account the Veteran's "explanation for [his 20 year] absence of treatment for depression," and for "appear[ing] to rely exclusively on the absence of [such] medical treatment" in determining that his current mental health problems are unrelated to his in-service experiences.  See July 2013 Memorandum Decision at 13-14.  However, the extent to which this is an accurate characterization of the VA examiner's findings is not a question that the Board needs to address in detail.  That is because while the Board acknowledges the Veteran's explanation for delaying mental health treatment, it has nonetheless concluded, based on his own conflicting prior statements, that his current depression symptoms had their onset after his military service.  As such, the Board has not relied on the VA examiner's findings with respect to the Veteran's credibility, but rather has exercised its own discretion to make that particular finding of fact.  In this regard, the Board has expressly complied with the Court's directive that "it is the responsibility of the Board, and not the examiner, 'to assess the credibility and weight to be given to evidence.'"  See July 2013 Memorandum Decision at 13, citing Owens v. Brown, 7 Vet. App. 429, 433 (1995); cf. Dalton v. Nicholson, 21 Vet. App. 23, 40 (2007) (a "medical examiner cannot rely on the absence of medical records corroborating [the appellant's] injury to conclude that there is no relationship between the appellant's current disability and his military service.").  

In summary, the Board has endeavored to address all of the concerns raised in the Memorandum Decision regarding its previous discussion of the favorable and unfavorable nexus evidence of record.  Nevertheless, the Board has ultimately concluded that the preponderance of the evidence - including that which has been added to the record in the wake of the Memorandum Decision - continues to weigh against a causal connection between the Veteran's currently diagnosed depression, anxiety, and related mental health problems and his in-service hospitalization.   Moreover, there is nothing else of record to suggest that a psychiatric disorder superimposed on the Veteran's in-service personality disorder or is otherwise related to his active service.  As such, the Board finds that service connection for such a disability is not warranted on a direct basis.  See 38 C.F.R. § 3.303.

The Board has considered whether any other theory of entitlement would allow the Veteran to prevail in his service-connection claim.  However, the Veteran has not alleged, and the record has not otherwise shown, that his depression and anxiety are in any way related to his tinnitus or his tinea corporis.  Those are the only disabilities for which service connection has been established and, thus, the benefits sought in this appeal may not be granted on a secondary basis.  See 38 C.F.R. § 3.310.  Nor may such benefits be granted under the presumptive provisions set forth in 38 C.F.R. § 3.303(b), 38 C.F.R. § 3.307, and 38 C.F.R. § 3.309(a).   On the contrary, the Veteran's only current psychiatric diagnoses do not fall into the category of psychoses, or other chronic diseases, for which service connection may be rebuttably presumed if manifest within the initial post-service year.  See 38 C.F.R. §§ 3.309(a), 3.384.  Similarly, VA benefits may not be established through a continuity of symptomatology, which, in any event, has not been demonstrated in this case.  See Walker v. Shinseki, 708 F.3d 1331, 1335-36 (Fed. Cir. 2013) (holding that the provisions of 38 C.F.R. § 3.303(b) only apply to chronic diseases listed in 38 C.F.R. § 3.309(a)).  Accordingly, while mindful of the benefit-of-the-doubt doctrine, the Board finds this rule is not for application and that the claim presented on appeal must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.


ORDER

Service connection for a psychiatric disorder is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


